 

Exhibit 10.2

 

CONVERTIBLE PROMISSORY NOTE

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE
WITH, OR PURSUANT TO AN EXEMPTION FROM, THE REQUIREMENTS OF SUCH ACT OR SUCH
LAWS.

 

BIOTRICITY INC.

 

CONVERTIBLE PROMISSORY NOTE

 



Principal Amount: US $_______________ Date: _______________

 

BIOTRICITY INC., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to ___________________ or his, her or its permitted
assigns or successors (the “Holder”), the principal amount of
$____________________ (the “Principal Amount”), without demand, on the Maturity
Date (as hereinafter defined), together with any accrued and unpaid interest due
thereon.

 

This Convertible Promissory Note (this “Note”) shall bear interest at a fixed
rate of 12% per annum, beginning on the Issue Date. Interest shall be computed
based on a 360-day year of twelve 30-day months and shall be payable, along with
the Principal Amount and any fees and expenses then due and owing, on the
Maturity Date. Except as set forth in Section 3.1, payment of all principal and
interest due shall be in such coin or currency of the United States of America
as shall be legal tender for the payment of public and private debts at the time
of payment.

 

This Note is a convertible promissory note referred to in that certain
Subscription Agreement dated as of _______________ (the “Subscription
Agreement”), or series of like subscription agreements, among the Company and
the subscribers named therein, pursuant to which the Company is seeking to raise
an aggregate of up to $10,000,000 (or such higher amount as the Company’s Board
of Directors shall determine).

 

1. Definitions.

 

1.1 Definitions. The terms defined in this Section 1 whenever used in this Note
shall have the respective meanings hereinafter specified.

 

“Applicable Laws” means any and all applicable foreign, federal, state and local
statutes, laws, regulations, ordinances, policies, and rules or common law
(whether now existing or hereafter enacted or promulgated), of any and all
governmental authorities, agencies, departments, commissions, boards, courts, or
instrumentalities of the United States, any state of the United States, any
other nation, or any political subdivision of the United States, any state of
the United States or any other nation, and all applicable judicial and
administrative, regulatory or judicial decrees, judgments and orders, including
common law rules and determinations.

 

 1 

 

 

“Automatic Conversion” means an automatic conversion of this Note to Common
Stock in accordance with Section 3.1(b).

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Common Stock Equivalents” means notes, debentures or shares of preferred stock
of the Company that are convertible into Common Stock or warrants or other
rights to purchase Common Stock upon exercise thereof.

 

“Conversion Shares” means the Common Stock issued or issuable to the Holder upon
conversion pursuant to Article 3.

 

“Conversion Date” shall mean the date the Company receives a Conversion Notice
in accordance with Section 3.1(a) or the date of an event that results in an
Automatic Conversion under Section 3.1(b), as applicable.

 

“Conversion Notice” shall have the meaning set forth in Section 3.1(a).

 

“Conversion Price” means (subject in all cases to proportionate adjustment for
stock splits, stock dividends, and similar transactions), (i) in the case of an
Optional Conversion, 75% of the volume weighted average price of the Common
Stock for the 5 trading days prior to the Conversion Date, (ii) in the case of
an Automatic Conversion under Section 3.1(b)(i), 75% of the volume weighted
average price of the Common Stock for the 20 trading days prior to the
Conversion Date, (iii) in the case of an Automatic Conversion under Section
3.1(b)(ii), 75% of the price per share of Common Stock (or conversion price per
share in the event of the sale of Common Stock Equivalents) sold in the
Qualified Financing.

 

“Event of Default” shall have the meaning set forth in Section 6.1.

 

“Holder” or “Holders” means the person named above or any Person who shall
thereafter become a recordholder of this Note in accordance with the terms
hereof.

 

“Issue Date” means the issue date stated above.

 

“Maturity Date” means ____, 2021 [one year from Final closing.]

 

“Optional Conversion” means a conversion of this Note to Common Stock at the
option of the Holder in accordance with Section 3.1(a).

 

“National Exchange” means the Nasdaq Global Select Market, Nasdaq Global Market,
Nasdaq Capital Market, New York Stock Exchange, or NYSE American.

 

 2 

 

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, joint venture, unincorporated organization or any
government, governmental department or agency or political subdivision thereof.

 

“Qualified Financing” means the next equity round of financing of the Company of
Common Stock or Common Stock Equivalents in a transaction or series of
transactions that raises in excess of $5,000,000 in gross proceeds (excluding
securities convertible into the equity security sold in such offering).

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

2. GENERAL PROVISIONS.

 

2.1 Loss, Theft, Destruction of Note. Upon receipt of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of this Note and, in
the case of any such loss, theft or destruction, upon receipt of indemnity or
security reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Note, the Company will make
and deliver, in lieu of such lost, stolen, destroyed or mutilated Note, a new
Note of like tenor and unpaid principal amount dated as of the date hereof. This
Note shall be held and owned upon the express condition that the provisions of
this Section 2.1 are exclusive with respect to the replacement of a mutilated,
destroyed, lost or stolen Note and shall preclude any and all other rights and
remedies notwithstanding any law or statute existing or hereafter enacted to the
contrary with respect to the replacement of negotiable instruments or other
securities without their surrender.

 

2.2 Prepayment. The Company may prepay this Note in full but not in part at any
time prior to the Maturity Date upon 20 days’ prior written notice by delivering
to the Holder the Principal Amount, together with interest accrued to the date
of prepayment and any fees and expenses under the Note that are then due and
owing (the “Prepaid Amount”) together with a prepayment fee equal to 15% of the
Prepaid Amount.

 

3. CONVERSION OF NOTE.

 

3.1 Conversion.

 

(a) Optional Conversion. Commencing six months following the Issuance Date, and
at any time thereafter (provided the Holder has not received notice of the
Company’s intent to prepay the Note in accordance with Section 2.2 hereof in the
immediately preceding 20 day period), at the sole election of the Holder, any
amount of the outstanding principal and accrued interest of this Note (the
“Outstanding Balance”) may be converted into that number of shares of Common
Stock equal to: (i) the Outstanding Balance divided by (ii) the Conversion
Price. Partial conversions of this Note shall have the effect of lowering the
outstanding principal amount of this Note. The Holder may exercise such
conversion right by providing written notice to the Company of such exercise in
a form reasonably acceptable to the Company (a “Conversion Notice”).

 

 3 

 

 

(b) Automatic Conversion. In each case, subject to the trading volume of the
Company’s Common Stock being a minimum of $500,000 for each trading day in the
20 consecutive trading days immediately preceding the Conversion Date, this Note
will automatically convert to Common Stock at the applicable Conversion Price,
upon the earlier to occur of (i) the Common Stock being listed on a National
Exchange; (ii) upon the closing of a Qualified Financing.

 

(c) Cancellation. Upon and as of the Conversion Date, this Note will be
cancelled on the books and records of the Company and shall represent the right
to receive the Conversion Shares.

 

3.2 Delivery of Securities Upon Conversion.

 

(a) The Company shall deliver or cause to be delivered to the Holder, the
Conversion Shares within five (5) business days of the Conversion Date.

 

(b) Upon conversion of this Note, the Company shall take all such actions as are
necessary in order to ensure that the Conversion Shares so issued upon such
conversion shall be validly issued, fully paid and nonassessable.

 

Fractional Shares. No fractional shares or scrip representing fractional shares
shall be issued upon conversion of this Note. If any conversion of this Note
would create a fractional share or a right to acquire a fractional share, the
Company shall round to the nearest whole number.

 

4. STATUS; RESTRICTIONS ON TRANSFER.

 

4.1 Status of Note. This Note is a direct, general and unconditional obligation
of the Company, and constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity. This Note does not confer upon the Holder any right to
vote or to consent or to receive notice as a stockholder of the Company, as
such, in respect of any matters whatsoever, or any other rights or liabilities
as a stockholder, prior to conversion hereof into Conversion Shares.

 

4.2 Restrictions on Transferability. This Note and any Conversion Shares issued
with respect to this Note, have not been registered under the Securities Act, or
under any state securities or so-called “blue sky laws,” and may not be offered,
sold, transferred, hypothecated or otherwise assigned except (a) pursuant to a
registration statement with respect to such securities which is effective under
the Act or (b) upon receipt from counsel satisfactory to the Company of an
opinion, which opinion is satisfactory in form and substance to the Company, to
the effect that such securities may be offered, sold, transferred, hypothecated
or otherwise assigned (i) pursuant to an available exemption from registration
under the Act and (ii) in accordance with all applicable state securities and
so-called “blue sky laws.” The Holder agrees to be bound by such restrictions on
transfer. The Holder further consents that the certificates representing the
Conversion Shares that may be issued with respect to this Note may bear a
restrictive legend to such effect.

 

 4 

 

 

5. COVENANTS. In addition to the other covenants and agreements of the Company
set forth in this Note, the Company covenants and agrees that so long as this
Note shall be outstanding:

 

5.1 Payment of Note. The Company will punctually, according to the terms hereof,
pay or cause to be paid all amounts due under this Note, including without
limitation, any prepayment of the Note in accordance with Section 2.2 above, via
corporate check, bank check, or wire transfer to the account and address
directed by the Holder.

 

5.2 Notice of Default. If the Company becomes aware that any one or more events
have occurred which constitute or which, with the giving of notice or the lapse
of time or both, would constitute an Event of Default, the Company will
forthwith give notice to the Holder, specifying the nature and status of the
Event of Default.

 

5.3 Compliance with Laws. While this Note is outstanding, the Company will use
its reasonable best efforts to comply in all material respects with all
Applicable Laws, except where the necessity of compliance therewith is contested
in good faith by appropriate proceedings.

 

5.4 Use of Proceeds. The Company shall use the proceeds of this Note for general
working capital.

 

5.5 Reservation of Stock. The Company covenants that it will at all times
reserve and keep available out of its authorized and unissued shares of Common
Stock solely for the purpose of issuance upon conversion of this Note as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder, not less than such number of shares of
the Common Stock as shall be issuable upon the conversion of the outstanding
Principal Amount of this Note. The Company covenants that all shares of Common
Stock that may be issuable upon conversion of this Note shall, upon issue, be
duly and validly authorized, issued and fully paid and nonassessable. No consent
of any other party and no consent, license, approval or authorization of, or
registration or declaration with, any governmental authority, bureau or agency
is required in connection with the execution, delivery or performance by the
Company, or the validity or enforceability of this Note other than such as have
been met or obtained. The execution, delivery and performance of this Note and
all other agreements and instruments executed and delivered or to be executed
and delivered pursuant hereto or thereto or the securities issuable upon
conversion of this Note will not violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the articles of incorporation or by-laws of the Company
or any mortgage, indenture, contract or other agreement to which the Company is
a party or by which the Company or any property or assets of the Company may be
bound.

 

 5 

 

 

6. REMEDIES.

 

6.1 Events of Default. “Event of Default” wherever used herein means any one of
the following events and the continuance of such breach for a period of twenty
(20) days after there has been given to the Company by the Holder a written
notice specifying such default and requiring it to be remedied:

 

(a) The Company shall fail to issue and deliver the Conversion Shares in
accordance with Section 3, which failure continues for ten days;

 

(b) Default in the due and punctual payment of the principal of, or any other
amount owing in respect of (including interest and any fees and expenses then
owing), this Note when and as the same shall become due and payable (including
for this purpose, any prepayment of the Note which is not paid in full on the
twentieth day following the Holder’s receipt of notice therefor in accordance
with Section 2.2 above) which failure continues for 20 days;

 

(c) The breach by the Company of any covenant or agreement of the Company in
this Note (other than a covenant or agreement a default in the performance of
which is specifically provided for elsewhere in this Section 6.1), and the
continuance of such default for a period of ten (10) days after there has been
given to the Company by the Holder a written notice specifying such default and
requiring it to be remedied;

 

(d) The breach by the Company of any material covenant, agreement,
representation or warranty of the Company contained in Section 2.1 of the
Subscription Agreement;

 

(e) The entry of a decree or order by a court having jurisdiction adjudging the
Company as bankrupt or insolvent; or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company under the Federal Bankruptcy Code or any other applicable federal
or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 calendar days;

 

(f) The institution by the Company of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or to the appointment of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Company or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors; or

 

(g) The Company seeks the appointment of a statutory manager or proposes in
writing or makes a general assignment or an arrangement or composition with or
for the benefit of its creditors or any group or class thereof or files a
petition for suspension of payments or other relief of debtors or a moratorium
or statutory management is agreed or declared in respect of or affecting all or
any material part of the indebtedness of the Company;

 

 6 

 

 

(h) Any cessation of operations by the Company or the Company admits it is
otherwise generally unable to pay its debts as such debts become due, provided,
however, that any disclosure of the Borrower’s ability to continue as a “going
concern” shall not be an admission that the Borrower cannot pay its debts as
they become due;

 

(i) The Company attempts to assign this Note without the prior written consent
of the Holder or consolidates with or merges into any other entity or transfers
all or substantially all of its assets to any person or entity by operation of
law or otherwise; or

 

(j) Effects of Default. if an Event of Default occurs and is continuing, then
and in every such case (i) the Holder may declare this Note to be due and
payable immediately, by a notice in writing to the Company, and upon any such
declaration, the Company shall pay to the Holder the outstanding principal
amount of this Note plus all accrued and unpaid interest through the date the
Note is paid in full, together with all expenses of collection hereof,
including, but not limited to, attorneys’ fees and legal expenses, and (ii) the
annual interest rate on this Note will increase to the lower of 20% or the
maximum amount allowed under Applicable Laws, provided that, if such maximum
amount is determined by a court with jurisdiction over such matter to be lower
than 20%, the Company shall issue to the Holder shares of Common Stock in an
amount with a value (based on the Conversion Price for an Optional Conversion)
equal to the difference between the amount of interest the Holder would be owed
based on a 20% interest rate and such lower amount based on the maximum interest
rate allowed under Applicable Law.

 

6.2 Remedies Not Waived; Exercise of Remedies. No course of dealing between the
Company and the Holder or any delay in exercising any rights hereunder shall
operate as a waiver by the Holder. No failure or delay by the Holder in
exercising any right, power or privilege under this Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law. By acceptance
hereof, the Holder acknowledges and agrees that this Note is one of a series of
Convertible Subordinated Promissory Notes of similar tenor issued by the Company
(collectively, the “Related Notes”) and that upon the occurrence and during the
continuance of any Event of Default, the holders of a majority in original
principal amount of the Related Notes shall have the right to act on behalf of
the holders of all such Notes in exercising and enforcing all rights and
remedies available to all of such holders under this Note, including, without
limitation, foreclosure of any judgment lien on any assets of the Company. By
acceptance hereof, the Holder agrees not to independently exercise any such
right or remedy without the consent of the holders of a majority in original
principal amount of the Related Notes.

 

 7 

 

 

7. MISCELLANEOUS.

 

7.1 Severability. If any provision of this Note shall be held to be invalid or
unenforceable, in whole or in part, neither the validity nor the enforceability
of the remainder hereof shall in any way be affected.

 

7.2 Notice. Where this Note provides for notice of any event, such notice shall
be given (unless otherwise herein expressly provided) in writing and either (a)
delivered personally, (b) sent by certified, registered or express mail, postage
prepaid or (c) sent by electronic transmission, and shall be deemed given when
so delivered personally, sent by electronic transmission or mailed. Notices
shall be addressed, if to Holder, to its address or e-mail address as provided
in the Subscription Agreement or, if to the Company, to its principal office.

 

7.3 Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of Nevada (without giving effect to any conflicts or
choice of law provisions that would cause the application of the domestic
substantive laws of any other jurisdiction).

 

7.4 Forum. The Holder and the Company hereby agree that any dispute which may
arise out of or in connection with this Note shall be adjudicated before a court
of competent jurisdiction in the State of New York and they hereby submit to the
exclusive jurisdiction of the courts of the State of New York, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts,
with respect to any action or legal proceeding commenced by either of them and
hereby irrevocably waive any objection they now or hereafter may have respecting
the venue of any such action or proceeding brought in such a court or respecting
the fact that such court is an inconvenient forum.

 

7.5 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

7.6 Headings. The headings of the Articles and Sections of this Note are
inserted for convenience only and do not constitute a part of this Note.

 

7.7 Amendments. This Note may be amended or waived only with the written consent
of the Company and the holders of a majority in original aggregate principal
amount of the Related Notes. Any such amendment or waiver shall be binding on
all holders of the Notes, even if they do not execute such consent, amendment or
waiver.

 

7.8 No Recourse Against Others. The obligations of the Company under this Note
are solely obligations of the Company and no officer, employee or stockholder
shall be liable for any failure by the Company to pay amounts on this Note when
due or perform any other obligation.

 

 8 

 

 

7.9 Assignment; Binding Effect. This Note may not be assigned by the Company
without the prior written consent of the Holder and any unauthorized assignment
shall be null and void ab initio. This Note shall be binding upon and inure to
the benefit of both parties hereto and their respective permitted successors and
assigns.

 

7.10 Non-circumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its articles of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

In Witness Whereof, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.

 

  Biotricity Inc.       By:     Name:     Title:              

 

 9 

 